 In the Matter ofDRYDEN RUBBER COMPANY, EMPLOYERandUNITEDRUBBER, CORK,LINOLEUM AND PLASTIC WORKERS OF AMERICA,C. I. 0., PETITIONERCase No. 18-R-15d1.Decided October 31, 1946Sevfarth, Shaw and Fairweather, by Mr. Owen Fairweather,ofChicago, Ill.,Mr. Howard M. Garver,of Chicago, Ill., andMr. U. H.Parker,of Keokuk, Iowa, for the Employer.Mr. Robert E. Shuff,of Akron, Ohio,Mr. Floyd Robinson,of RockIsland, Ill., andMr. Ernest Payne,of Keokuk, Iowa, for the Petitioner.Mr. L. J. Wadsworth,of Dixon, Ill., andMr. D. R. Drumlmond,ofKeokuk, Iowa, for the Intervenor.Mr. Melvin J. Welles,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Keokuk,Iowa, on July 17, 1946, before Clarence A. Meter, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE EMPLOYERDryden Rubber Company is an Illinois corporation,with its prin-cipal office and place of businessat Chicago,Illinois.Only its plantat Keokuk,Iowa, is involved in this proceeding.At this plant, it isengaged in the manufacture and sale of rubber products.During 1945,the Employer purchased,for its Keokuk plant,raw materials valued inexcess of$100,000, of which approximately 95 percent was transportedto this plant from points outside the State ofIowa.During the year,1The Petitioner has filed a waiver of the right to protest any election which might bedirectedin this proceedingbased on the subject matter of the pending unfair labor practicecharge it filed against the Employer (Case No 18-C-1297).71 N L. R. B , No 82.572 DRYDEN RUBBERCOMPANY573the Employer sold, at its Keokuk plant, finished products valued inexcess of $100,000, substantially all of which was shipped to points out-side the State of Iowa.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations,claiming to represent employees of theEmployer.RubberWorkersUnion No. 22077, herein called the Intervenor, is alabor organizaton affiliated with the American Federation of Labor,claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employerand the Intervenor commenced their collective bar-gaining relationship in 1939, and have had a succession of yearlycontracts since that time.On July 2, 1945,a new contract was exe-cuted by them,providing that it should remain in effect until June30, 1946, andfrom year toyear thereafter unless either party notifiedthe other at least 30daysbefore June 30 of any year of a desire to"modify . . . or terminate."Shortly before April 16, 1946,the Employer requested a meetingwith the Intervenor for the purpose of renegotiating wage rates.Pur-suant to this request, negotiations ensued.A new contract was "agreedupon"by representatives of the employer and an American Federa-tion of Labor organizer on April 16,1946.On the following day,April 17, theformal draft of the contract was typed,and at about10: 00 p. in. of the same day the signatures of the two Employer repre-sentativesand the A.F. L. organizer were affixed.On April 18,the contract was signed by officials of the Intervenor,and April 19, itwas signed by additional representatives of the Employer.This newcontract was datedApril16, 1946, providedthat it shouldremain ineffect until June 30, 1947,and contained an automatic renewal clausesimilar to that of the 1945 contract.On April 17, 1946, thePetitioner sent a special delivery letter to theEmployer,notifyingthe latter of its claim to representation. Thisletter was received by the Employer at about 4:00 p. in. on April 17'.On April 19,the Employer replied to the Petitioner's letter, statingthat when the letter was received an agreement had already beenentered into between the Employer and the Intervenor.On May 27,1946, the petition in this case was filed.The Employer and the Intervenor claim that the 1946 contract is abar to the present proceeding.We do not agree. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe 1946 contract, as indicated above, was executed before the oper-ative date of the automatic renewal clause, or Mill B date, of the 1945contract,, and extended the expiration date of the 1945 contract fromJune 30, 1946, to June 30, 1947.We have indicated that a contractwhich prematurely extends an old contract is ineffectual as a bar ifa rival union's claim to representation is made known to the employerbefore, rather than after, the Mill B date of the old contract.-'Although the Employer insists that the Petitioner's letter of April17, 1946, is inoperative as a valid claim to representation under theGeneral Electric X-Ray rule,' because it was not followed by thefiling of a petition within 10 clays, the fact remains that the petition inthis case was docketed in our Regional Office on May 27, 1946, 3 daysbefore the Mill B date of the 1945 contract. In view of the tunelyfiling of the petition itself,a- we find that the 1946 contract does notpreclude a current determination of representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv. THE APPROPRIATE, UNITAll parties agree, and we find, that all production and maintenanceemployees of the Employer at its Keokuk, Iowa, plant, excludinglaboratory employees, technical and research employees who do man-ual labor, office employees, salesmen, superintendents, assistantsuperintendents, foremen, floorladies, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Dryden Rubber Company,Keokuk, Iowa, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) clays from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Eighteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.552 SeeHatter of Northwestern Publishing Company (IVDAN), a corporation, 71 NL R B167,Platter of Greenville Finishing Company, Inc,Case No 1-R-3172, 71 N L R B.436aSeeHatter of Gene,al ElectricX-RagCorporation,67 N L R B 997SeeHatter of Ste Genesiese LimecCQuari g Company, 70 NL It B 1259 ,flatterof Fifth Ave Shoe Corporation.69 N L R B 400sThis unit is substantially the sane as that described in the contracts between the En-ploSer and the Intervenor DRYDEN RUBBER COMPANY575and 203.56, of National Labor Relations Board Rules' and Regula-tions-Series 4, among the employees in the unit found appropriate inSection IV,above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including employeeswho did not workduringsaid pay-roll period becausetheywere illor on vacation or temporarily laid off, and including employees in thearmed forces of the United Stateswho present themselves in person-atthe polls, but excluding those employees who have since quit or beendischarged for causeand havenot been rehired or reinstated prior tothe dateof the election,to determine whether they desire to be repre-sented by United Rubber,Cork,Linoleum and Plastic Workers ofAmerica,C. I. 0., or by Rubber Workers Union No. 22077, A. F. of L.,for the purposes of collective bargauung, or by neither.717734,-47-A of 71--38